DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application. Claims 1, 5-6, 9-11, 14-16 and 19-20 have been amended.

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but are moot in view of new ground(s) of rejections.

Claim Objections
Claim 4 “the one or more images” should be “the sequence of images”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-11, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dow (WO 2014/155272 A1), in view of ROUET et al. (US Publication 2019/0015076 A1, hereafter ROUET; Note the EP application corresponding to the ‘076 reference was published on 6/29/2017 as WO2017108667A1).  
 	As per claim 1, Dow teaches the invention substantially as claimed including a method (Abstract; FIG. 1), comprising:
during imaging of a subject, calculating, using a computing device in communication with an ultrasound device, a quality of a sequence of images of the subject collected by the ultrasound device, wherein the quality of the sequence of images comprises a quality for performing an automatic clinical measurement on the sequence of images (Dow generates 3D images of a heart. The scanning is performed in three groups, each covering a portion of the heart. Dow then produces a sequence of full heart images using adjoining sectional images acquired at different portions (FIG. 2a-2c; page 8 lines 7-32). Dow further mentions there exists distortion due to motion artifacts and shadowing (page 10 lines 10-33). In Dow’s system, an artifact detector 32 is included for detecting artifacts in the 3D ultrasound images which can affect the accuracy of quantified measurements, such as dimensions, volumes and functional characteristics. The artifact detector 32 operates on real time images so that images which are deleteriously affected by artifacts can be identified immediately and the images can be reacquired. The artifact detector provides an indication of artifact contamination to a quality indicator 36. See FIG. 3 #82; FIG.4 #92; page 11 lines 19- page 12 line 22. Dow further teaches using lateral filter to detect motion artifacts and shadowing (page 12 line 23-page 14 line 21). FIG. 5a shows how motion artifacts are detected across a sequence of image planes.) 
Dow however, does not teach during imaging of the subject, automatically calculating the clinical measurement using the computing device when the quality for performing the automatic clinical measurement exceeds a threshold quality.
ROUET in the same field of endeavor discloses an ultrasound imaging apparatus (FIG. 1#10) for inspecting a volume of a subject (#12) (ABSTRACT; FIG. 1). An image processing unit (FIG. 1#18) is coupled to the ultrasound probe (FIG. 1#14) for receiving two-dimensional ultrasound image data in an image plane (FIG. 3A-3C #42, #44) and for determining an anatomical feature (FIG. 2A-2B & FIG. 4A-4B #30) in the two-dimensional ultrasound image data. An evaluation unit (FIG. 1 #20) is provided for evaluating the two-dimensional ultrasound image data and for determining a quality parameter based on a positional relation of the anatomical feature with respect to the image plane, and an alignment unit (FIG. 1#28) is provided for aligning or indicating an alignment of the image plane bases on the positional relation and the quality parameter (ABSTRACT). The image processing unit is adapted to receive the two-dimensional ultrasound image data as a continuous data stream and to determine the quality parameter based on the positional relation of the anatomical feature with respect to the image plane in real time. This is a possibility to continuously align the anatomical feature to the ultrasound probe so that a quantification and/or a size measurement can be performed comfortable with low time consumption (para. [0028]; para. [0035]). Specifically, the ultrasound probe 14 is in particular adapted to provide two-dimensional ultrasound images in real time in a bi-planar mode, wherein the image planes of the two-dimensional ultrasound images can be disposed (intersect) either perpendicular (orthogonal bi-planes) or under a different angle to each other. The two-dimensional ultrasound images in the two different image planes are acquired simultaneously in real-time and displayed in real-time (FIG. 3A-3C; FIG. 4A-4B; para. [0044]). The evaluation unit 20 determines whether the anatomical feature is well aligned to the image planes and to the viewing direction of the ultrasound probe 14 in order to provide high quality image data so that high quality volume and/or size measurements of the anatomical feature can be achieved. The evaluation unit compares the quality parameter with predefined quality limits and provides a corresponding feedback to the user via the display unit 22 (para. [0048]). If the quality parameter is within the predefined quality limits, a size and/or volume measurement of the anatomical feature can be performed by means of a measurement unit of the image processing unit 18 based on the two-dimensional ultrasound image data or the three-dimensional ultrasound image data received from the ultrasound probe 14 of the respective anatomical feature (para. [0049]). FIG. 5 shows a schematic flow diagram of an ultrasound imaging method for inspecting a volume of the subject 12. At step 56, the quality parameter is determined based on the positional relation of the anatomical feature 30 with respect to the respective image planes 42, 44. At step 58, the quality parameter is compared to predefined quality limits in order to evaluate the alignment quality. If the quality parameter is within the predetermined quality limit, the user gets a feedback via the display unit 22 as shown at step 64 and two-dimensional ultrasound image data or the three-dimensional ultrasound image data are acquired in the aligned position of the ultrasound probe 14 and the measurement unit may optionally determine the size and/or the volume of the anatomical feature 30 based on the two-dimensional ultrasound image data or the three-dimensional ultrasound image data as shown at step 66. Further, the user may optionally confirm the measurement and returns to step 52 as shown by the feedback loop 68. See para. [0065]-[0069] for the description.)
Taking the combined teachings of Dow and ROUET as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider performing the clinical measurement as conducted by ROUET in order to calculate the clinical measurement in a real-time manner. 

As per claim 4, dependent upon claim 1, Dow in view of ROUET teaches displaying an indicator of an acceptability of the sequence of images for performing the automatic clinical measurement (Dow FIG. 3 #82; FIG.4 #92; page 11 line 32-page 12 line 22).

As per claim 10, dependent upon claim 1, Dow in view of ROUET teaches automatically performing the automatic clinical measurement after collection of the sequence of images (ROUET FIG. 5 #66; para. [0049], [0068]).

Claim 11, an independent apparatus claim, is rejected as applied to method claim 1.
 
Claim 14, dependent upon claim 11, is rejected as applied to claim 4 above.  

Claim 20, dependent upon claim 11, is rejected as applied to claim 10 above.  

Claims 2, 6-8, 12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dow (WO 2014/155272 A1), in view of ROUET et al. (US Publication 2019/0015076 A1, hereafter ROUET), as applied above to claims 1 and 11 respectively, and further in view of Abolmaesumi et al.  (US Publication 2019/0125298 A1, hereafter Abolmaesumi).
As per claim 2, Dow in view of ROUET does not teach the recited limitations.
Abolmaesumi in the same field of endeavor teaches that performing an automatic measurement of ejection fraction is well-known and practiced (Abolmaesumi para. [0036]; para. [0109]). 
Taking the combined teachings of Dow, ROUET and Abolmaesumi as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider measurement of ejection fraction as performed by Abolmaesumi in order to measure ejection fraction in high accuracy.

As per claim 6, dependent upon claim 1, Dow in view of ROUET and Abolmaesumi further teaches:
automatically determining that the sequence of images depict a particular anatomical view (Abolmaesumi FIG. 3 #204; FIG. 4-7; para. [0036]-[0037]; para. [0058]-[0062]); and
displaying an indicator of the quality of the sequence of images based on automatically determining that the sequence of images depict the particular anatomical view (Abolmaesumi FIG. 3 #206-208; FIG. 13; para. [0074]-[0075]; Dow FIG. 3-4).

As per claim 7, dependent upon claim 6, Dow in view of ROUET and Abolmaesumi further teaches that the particular anatomical view comprises an apical four-chamber view of a heart (Abolmaesumi para. [0036] last 5 lines; para. [0060]; FIG. 7; FIG. 17).

As per claim 8, dependent upon claim 6, Dow in view of ROUET and Abolmaesumi further teaches that the particular anatomical view comprises a parasternal long axis view of a heart (Abolmaesumi para. [0060]).

Claim 12, dependent upon claim 11, is rejected as applied to claim 2 above.  

Claim 16, dependent upon claim 11, is rejected as applied to claim 6 above.  

Claim 17, dependent upon claim 16, is rejected as applied to claim 7 above.  

Claim 18, dependent upon claim 16, is rejected as applied to claim 8 above.  

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dow (WO 2014/155272 A1), in view of ROUET et al. (US Publication 2019/0015076 A1, hereafter ROUET), as applied above to claims 1 and 11 respectively, and further in view of Yang et al. (US Publication 2008/0249414 A1, hereafter Yang).
As per claim 3, dependent upon claim 1, Dow in view of ROUET does not teach using a statistical model for performing the automatic clinical measurement.
Yang in the same field of endeavor discloses a method to acquire 3D ultrasound-based images for measuring cardiac ejection fraction (Title, ABSTARCT). Specifically, statistical shape models are created through training for performing segmentation for the cardiac measurement (FIG. 20; para. [0256]).
Taking the combined teachings of Dow, ROUET and Yang as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using a statistical model to perform the automatic clinical measurement in order to provide a more accurate result.

Claim 13, dependent upon claim 11, is rejected as applied to claim 3 above.  

Claims 5, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dow (WO 2014/155272 A1), in view of ROUET et al. (US Publication 2019/0015076 A1, hereafter ROUET), as applied above to claims 1 and 11 respectively, and further in view of Choi et al. (US Publication 2018/0161010 A1, hereafter Choi).
As per claim 5, dependent upon claim 1, Dow in view of ROUET teaches determining if the quality of the one or more images is below a threshold quality, and if the quality is below the threshold, the automatic clinical measurement is not performed (ROUET para. [0050]; para. [0067]; FIG. 5). ROUET further teaches displaying an indicator to guide the user to move the ultrasound probe 14 (ROUET FIG. 4 #46; para. [0062]). ROUET however does not disclose an indication that the automatic clinical measurement will not be performed.
Choi in the same field of endeavor discloses an ultrasound image processing method in which a plurality of imaging status information is assessed (ABSTARCT). For example, a first imaging status information indicates whether the at least one “standard view” has been imaged, a second imaging status information indicates whether a quality value for an ultrasound image corresponding to a “standard view” in an imaging list is less than a first reference value and a third imaging status information indicates the progression of imaging being performed on all “standard views” in the imaging list (para. [0080]; FIG. 6a-6b; FIG. 7-10). Specifically, an ultrasound image detected as an image corresponding to a target region in the imaging list may not be used for a required test since the target region is occluded by other organs or may be unsuitable for accurate diagnosis due to much noise contained therein. In this case, by providing the user with information indicating that a quality value for the ultrasound image of the target region is less than a reference value, the processor 310 may control imaging to be performed again. See for example para. [0087]: “For example, an ultrasound image detected as an image corresponding to a target region in the imaging list may not be used for a required test since the target region is occluded by other organs or may be unsuitable for accurate diagnosis due to much noise contained therein. In this case, by providing the user with information indicating that a quality value for the ultrasound image of the target region is less than a reference value, the processor 310 may control imaging to be performed again”. Therefore the indicator, such as FIG. 7 “FAIL”, is an indication that the acquired image is not used for a further test, since the intended use of the acquired image and threshold for qualification have been predefined. 
Taking the combined teachings of Dow, ROUET and Choi as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider displaying an indication of suitability of the measured images in order to avoid using unqualified images for clinical measurement. 

As per claim 9, dependent upon claim 1, Dow in view of ROUET and Choi teaches displaying text indicating whether the quality of the one or more images is above or below a threshold (Choi para. [0087]; FIG. 7 “PASS”/“FAIL”).

Claim 15, dependent upon claim 11, is rejected as applied to claim 5 above.  

Claim 19, dependent upon claim 11, is rejected as applied to claim 9 above.  

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664